         Case 1:20-cv-07687-JGK Document 18 Filed 09/30/20 Page 1 of 1


                                                    USOC SDNY
                                                    COCUMENT
UNITED STATES DISTRICT COURT                        FLECTRONIC/\LLY FiLE'.J
SOUTHERN DISTRICT OF NEW YORK                       DOC# _ _ ___
                                                                   &j
                                                    DI\ TE: FILED:,~ _ ,)Q ~   -
CENTER FOR AMERICAN DANCE, INC. and
JOFFREY BALLET CENTER FOR AMERICAN
DANCE , INC . ,                                    20-cv-7687 (JGK)
                    Plaintiffs,
                                                   ORDER
              - against -

CHRISTOPHER D'ADDARIO and GREAT
RIVER PROPERTIES, LLC,

                        Defendants.

JOHN G. KOELTL, District Judge :

     A telephone hearing to show cause is scheduled for October

1, 2020, at 2 : 30 p.m . Dial-in 888 - 363-4749 , access code 8140049.

SO ORDERED.

Dated:      New York, New York
            September 30, 2020
                                                           Koeltl 1
                                                           District Judge
